Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chandran Kumar on November 5, 2021.

The application has been amended as follows: 
In the Specification:
The Abstract filed on August 4, 2020 has been deleted and replaced with the following:
--An apparatus for use in a wellbore includes a downhole tool, a fuel cell, a pressure applicator, and a desiccant.  The wellbore has a wellbore fluid at hydrostatic pressure.  The downhole tool is conveyed into the wellbore with a conveyance device.  The fuel cell is associated with the downhole tool and receives a flow of an oxidant and a flow of hydrogen.  The pressure applicator applies at least a portion of the hydrostatic pressure of the wellbore fluid to the fuel cell to increase a pressure applied to the fuel cell.  The desiccant receives a fluid byproduct produced by the fuel cell.--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Zhang et al. (US 2006/0257697 A1) (“Zhang ‘697”) teaches an apparatus for use in a wellbore (Fig. 1) having a wellbore fluid at a hydrostatic pressure, comprising:
a downhole tool (FIG. 1) configured to be conveyed into the wellbore with a conveyance device;
a fuel cell 10 associated with the downhole tool, the fuel cell receiving a flow of an oxidant 52 and a flow of hydrogen 48; and
a pressure applicator 38 communicating the hydrostatic pressure of the wellbore fluid ¶ [0030] to increase a pressure applied to the fuel cell [0048].
Zhang ‘697 does not specifically teach a desiccant.  Zhang et al. (US 2002/0011335 A1) (“Zhang ‘335”) teaches an apparatus for use in a wellbore 200, comprising: a downhole tool 206 configured to be conveyed into the wellbore with a conveyance device 202; a fuel cell 10 associated with the downhole tool, and a desiccant 520 receiving a fluid byproduct produced by the fuel cell [0074].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Zhang ‘697 to include a desiccant as taught by Zhang ‘335 in order to absorb and retain water and other materials.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


05 November 2021